Exhibit 10.2
Award Agreement to
Weatherford International plc
2020 Long-Term Cash Incentive Plan

Participant: [●]Award Date: [●]
Cash Award Value: $[●]
Pro-rated Cash Award Value: $[●]



Section 1 – Grant of Cash Award. Upon and subject to the terms and conditions
set forth in this Award Agreement (the “Award Agreement”) and in the Weatherford
International plc 2020 Long-Term Cash Incentive Plan (as amended, restated, or
otherwise modified from time to time, the “Plan”), Weatherford International
plc, an Irish public limited company, and its successors (“Weatherford” or the
“Company”), hereby grants to the Participant whose name is set forth above a
Cash Award under the Plan, as set forth above.


Section 2 – Effect of Plan. Except as specifically amended below, the Cash Award
granted to the Participant is subject to all of the provisions of the Plan and
this Award Agreement, which are incorporated herein by reference, together with
all rules and determinations from time to time issued by the Committee pursuant
to the Plan. Capitalized terms used in this Award Agreement and not defined
herein shall have the meanings assigned to such terms in the Plan.
Notwithstanding the foregoing and solely with respect to the Cash Award granted
pursuant to this Award Agreement, the vesting acceleration provisions contained
in Sections 7.1 and 7.2 of the Plan shall not apply to the Cash Award, and
Section 5.2 of the Plan shall be deleted and replaced in its entirety with the
following:


5.2 Cash Award Vesting


Each Cash Award will vest as follows:


(i)    30% of the Cash Award Value will be time-based and shall vest in
substantially equal installments on each of: (a) December 31, 20[●]; (b)
December 31, 20[●], and (c) December 31, 20[●] (the “Time-Vested Award”);
provided, however, that the first installment due on December 31, 2020 shall be
pro-rated for the Participant’s period of employment during the calendar year,
calculated from the Participant’s hire date through December 31, 2020 (i.e.,
$[●] on December 31, 20[●] following such pro-ration and $[●]on each of December
31, 20[●] and December 31, 20[●]); provided, further, that in the event of a
termination of the Participant’s employment due to a Covered Termination,
subject to the Release Requirement, the unvested portion of the Time-Vested
Award shall vest as of the date of termination and shall be paid in accordance
with Section 7.2 of the Plan, subject to the terms thereof;


(ii)    35% of the Cash Award Value will be contingent on the achievement of the
Performance Goals for Return on Capital Employed and shall vest at the
conclusion of the Performance Period, pro-rated for the Participant’s period of
employment during the
1



--------------------------------------------------------------------------------





Performance Period, calculated from the Participant’s hire date through the end
of the Performance Period (i.e., $[●] following such pro-ration); and


(iii)    35% of the Cash Award Value will be contingent on the achievement of
Performance Goals for Free Cash Flow and shall vest at the conclusion of the
Performance Period, pro-rated for the Participant’s period of employment during
the Performance Period, calculated from the Participant’s hire date through the
end of the Performance Period (i.e., $[●] following such pro-ration).


For purposes of this Section 5.2, and notwithstanding any other definition
contained in the Plan or in the Participant’s Offer Letter from the Company,
“Covered Termination” shall mean termination of the Participant’s employment by
any member of the Weatherford Group without Cause (including due to death or
Disability) or by the Participant for Good Reason each, as defined in the
Company’s Change in Control Severance Plan.


Section 3 – Notices. Any notice hereunder shall be in writing, and shall be
delivered either by personal delivery, by facsimile, by certified or registered
mail, return receipt requested, or by courier or delivery service, addressed to
the Company at the address indicated below on the execution page of this Award
Agreement, and to the Participant at the Participant’s physical address or to
such number most recently on file with the Company, or at such other address and
number as a party shall have previously designated by written notice given to
the other party in the manner hereinabove set forth. Notices shall be deemed
given when received, if sent by facsimile (confirmation of such receipt by
confirmed facsimile transmission being deemed receipt of communications sent by
facsimile means); and when delivered and receipted for (or upon the date of
attempted delivery where delivery is refused), if hand-delivered, sent by
express courier or delivery service, or sent by certified or registered mail,
return receipt requested.


Section 4 – Clawback. The Participant shall be subject to the Company’s
clawback, forfeiture or other similar policies in accordance with Section 10.5
of the Plan. By accepting this Cash Award, the Participant is deemed to have
acknowledged and consented to the Company’s application, implementation and
enforcement of any such policy adopted by the Company, whether adopted prior to
or following the Award Date (and any provision of applicable law relating to
reduction, cancellation, forfeiture or recoupment), and to have agreed that the
Company may take such actions as may be necessary to effectuate any such policy
or applicable law, without further consideration or action by the Participant.


Section 5 – Governing Law. This Award Agreement shall be governed by the laws of
the State of Texas, without giving effect to the principles of conflicts of law
thereof.


Section 6 – Binding Effect; Amendment. The Committee has the right to amend,
alter, suspend, discontinue or cancel the Cash Award, prospectively or
retroactively; provided that no such amendment shall materially and adversely
affect the Participant’s rights under this Award Agreement without the
Participant’s consent.


Section 7 – No Right to Continued Service. Neither the Plan nor this Award
Agreement shall confer upon the Participant any right to continued employment or
service. Further, nothing in the Plan or this Award Agreement shall be construed
to limit the discretion of the Company to terminate the Participant’s employment
at any time for any reason.
2



--------------------------------------------------------------------------------







Section 8 – Severability. The provisions of this Award Agreement are severable
and if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
Section 9 – Waiver. The Participant acknowledges that a waiver by the Company of
breach of any provision of this Award Agreement shall not operate or be
construed as a waiver of any other provision of this Award Agreement, or of any
subsequent breach by the Participant or any other participant in the Plan.


Section 10 – Acknowledgement. The Participant acknowledges receipt of a copy of
the Plan, represents that the Participant is familiar with the terms and
provisions thereof, and hereby accepts this Award Agreement subject to all of
the terms and provisions hereof and thereof. The Participant further
acknowledges and agrees that the Participant has reviewed this Award Agreement
and the Plan in their entirety, has had an opportunity to obtain the advice of
tax and legal counsel prior to executing this Award Agreement, and fully
understands all provisions of this Award Agreement and the Plan.
Section 11 – Entire Agreement. The Plan, this Agreement, and the Confidentiality
Agreement constitute the entire agreement of the Company and the Participant
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the parties with respect to the subject
matter hereof. If there is any inconsistency between the provisions of this
Award Agreement and of the Plan, the provisions of the Plan shall govern.
Nothing in the Plan and this Award Agreement (except as expressly provided
therein or herein) is intended to confer any rights or remedies on any person
other than the Company and the Participant.
Section 12 – Counterparts. This Award Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. Counterpart signature pages to this
Award Agreement transmitted by facsimile transmission, by electronic mail in
portable document format (.pdf), or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, will have
the same effect as physical delivery of the paper document bearing an original
signature.


[signature pages follow]


3




--------------------------------------------------------------------------------





Weatherford International plc


By:    __________________________________________
Name:    Ellen Chin
Title:    Senior Vice President and Chief Human Resources Officer


Address: 2000 St. James Place, Houston, TX 77056




DATED:    [●]    SIGNED:    _________________________________________
    [●]
Signature Page to LTCIP Award Agreement